Citation Nr: 1302756	
Decision Date: 01/24/13    Archive Date: 01/31/13

DOCKET NO.  05-36 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for tinnitus


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran had active military service from December 1952 to November 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

In April 2007, the Veteran testified at a hearing before the undersigned Veterans Law Judge, sitting at the RO.  A transcript of that hearing is of record.

The Board notes that the procedural history of this case is a lengthy one, involving multiple actions by the Board and an appeal to and remand from the United States Court of Appeals for Veterans Claims (Court).  The instant matter was most recently before the Board in February 2012 at which time the matter was remanded to the agency of original jurisdiction (AOJ) for the Veteran to be scheduled for a VA ear, nose and throat examination in connection with his claim of service connection for tinnitus.  Upon completion of that development, the AOJ readjudicated the issue via an October 2012 supplemental statement of the case and denied the Veteran's claim for service connection for tinnitus.  The matter was returned to the Board in December 2012.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran suffers from tinnitus that is likely related to noise exposure in service or to his service-connected hearing loss.



CONCLUSION OF LAW

The Veteran has tinnitus that is the result of disease or injury incurred during active military service.  38 U.S.C.A. §§ 101, 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2012).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In April 2004, the Veteran claimed service connection for tinnitus.  While he did not indicate on his application for compensation when his tinnitus started, during his April 2007 hearing, the Veteran stated that he first noticed ringing in his ears in service and that it has continued since that time.  The Veteran also complained of bilateral, intermittent tinnitus during an April 2004 VA examination.  At the time of an August 2004 examination, the Veteran did not report symptoms of tinnitus on his history questionnaire, but during the examination did report hearing a phone ringing at times.  The Veteran stated that this occurred less than once a week, and only for one or two rings.  The Veteran was afforded another VA audiology examination in October 2010, at which time he complained of hearing a ringing sound, but stated that he was unsure whether such sound was internal or external.  As pointed out by the Board in a prior remand, it is unclear from that examination report whether the examiner found that the Veteran did or did not suffer from tinnitus.

As noted in the introduction, the matter was most recently remanded in August 2012 for the Veteran to be afforded a VA ear, nose, and throat examination to determine if the Veteran currently suffers from tinnitus and, if so, the likelihood that the Veteran's tinnitus was a component of or arose from his service-connected bilateral sensorineural hearing loss, or whether it was attributable to his period of active military service.  (The Board notes that the Veteran was awarded service connection for hearing loss in March 2011 based upon the VA examiner's opinion that his hearing loss was at least as likely as not related to his acoustic trauma sustained in service.)  The Veteran was afforded the requisite examination in July 2012.  Notably, the examiner did not indicate a diagnosis of tinnitus.  However, a review of the examination report calls into question whether the examiner questioned the Veteran regarding the presence of any tinnitus symptomatology.  Indeed, while the Veteran clearly has hearing impairment, as he has been awarded service connection for hearing loss, the examiner did not check the box noting any such hearing impairment in part three of the examination report.  Although the examiner did later note the presence of sensorineural hearing loss, there is no indication that the examiner also performed a hearing and tinnitus examination, as specifically required to do so by instructions set forth in the examination report.  Inexplicably, the examiner did not offer any opinion regarding whether the Veteran did or not suffer from tinnitus, despite being specifically directed to do so by the Board in its February 2012 remand decision.  Given these inadequacies, the Board finds that the July 2012 VA examination report examination is insufficient for evaluation purposes and thus carries no probative weight.

The Board acknowledges that the Veteran's reported onset and complaints of tinnitus have been somewhat varied during the pendency of his claim.  That fact notwithstanding, the Veteran is competent, as a layperson, to testify as to presence of symptoms such as ringing in his ears.  Charles v. Principi, 16 Vet. App. 370, 374 (2002) (stating that "ringing in the ears is capable of lay observation" and, as such, a veteran is competent to testify as to that symptom").  Further, in certain situations, lay evidence may be sufficient to diagnose a medical condition.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (stating the "[l]ay testimony is competent . . . to establish the presence of observable symptomatology and 'may provide sufficient support for a claim of service connection'" (quoting Layno v. Brown, 6 Vet. App. 465, 469 (1994))).  As the evidence does contain statements from the Veteran that he experiences a ringing sound, the Board finds that, when reasonable doubt is resolved in favor of the Veteran, there is competent and credible evidence of a current tinnitus disability.  Id.  Moreover, as acoustic trauma in service has already been conceded, the question is one of nexus.  

As to the issue of nexus, the Board notes that medical treatises indicate that the cause of tinnitus can usually be determined by finding the cause of a coexisting hearing loss.  See, e.g., Harrison's Principles of Internal Medicine 182 (Dennis L. Kasper et al. eds., 16th ed. 2005).  Further, tinnitus may occur as a symptom of nearly all ear disorders including sensorineural or noise-induced hearing loss.  See The Merck Manual § 7, Ch. 82 (18th ed.2006).  Under the particular circumstances presented here, the Board is persuaded that the Veteran's tinnitus can as likely as not be attributed to either the same etiology as his service-connected hearing loss, i.e., in-service exposure to noise, or directly to his service-connected hearing loss.  Thus, resolving reasonable doubt in the appellant's favor, service connection for tinnitus is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2012).


ORDER

Entitlement to service connection for tinnitus is granted.



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeal


Department of Veterans Affairs


